Case 1:21-cv-21034-BB Document 1 Entered on FLSD Docket 03/17/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                        CASE NO.:

 SCARLETH MEZA,

            Plaintiff,

 vs.

 HIBACHI GRILL, INC. a Florida profit corporation
 D/B/A HIBACHI GRILL AND NOODLE BAR,


        Defendant.
 __________________________________________/

                                            COMPLAINT

          Plaintiff SCARLETH MEZA, (hereinafter “Plaintiff”) by and through her undersigned

 attorney hereby sues Defendant HIBACHI GRILL INC., a Florida profit corporation D/B/A

 HIBACHI GRILL AND NOODLE BAR (hereinafter, "HIBACHI GRILL”) and states as follows:

                                   JURISDICTION AND VENUE

 1. This is an action for damages and other relief for unpaid overtime wages and unlawful

       termination committed by Defendant pursuant to the Fair Labor Standards Act, 29 U.S.C. §§

       201-219 (“FLSA”).

 2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

 3. Venue is proper for the United States Court for the Southern District of Florida because

       Plaintiff was employed in the Southern District of Florida by Defendant, which at all material

       times conducted, and continues to conduct, business in the Southern District of Florida, and

       because the acts that give rise to Plaintiff’s claims occurred within the Southern District of

       Florida and because Defendant is subject to personal jurisdiction there.



                                                    1
Case 1:21-cv-21034-BB Document 1 Entered on FLSD Docket 03/17/2021 Page 2 of 8




 4. Plaintiff says that all conditions precedent to the maintenance of this action have heretofore

    been performed or have been waived.

                                               PARTIES

 5. Plaintiff at all times pertinent to this complaint resided within Miami-Dade County, Florida.

    Plaintiff is over the age of eighteen and otherwise sui juris.

 6. During all times relevant to this Complaint, Plaintiff was employed by Defendant as a waitress.

    Plaintiff was therefore an employee as defined by 29 U.S.C. § 203(e).

 7. Defendant HIBACHI GRILL is a Florida profit corporation organized and existing under and

    by virtue of the laws of Florida and is registered to do business within Florida. Defendant

    HIBACHI GRILL had, at all times material hereto, conducted substantial and continuous

    business within Miami-Dade County, and is subject to the laws of the United States and the

    State of Florida.

 8. Defendant HIBACHI GRILL is an “employer” as defined by 29 U.S.C. § 203(d) and (s)(1), in

    that it has employees engaged in commerce or in the production of goods for commerce or that

    has employees handling, selling, or otherwise working on goods or materials that have been

    moved in or produced for commerce by any person.

 9. Specifically, Defendant HIBACHI GRILL is a restaurant where they use goods transported

    across interstate lines. Plaintiff worked as a waitress serving food to customers as well as

    assisted with the cleaning of the restaurant.

 10. At all times material to this Complaint, HIBACHI GRILL, has had two (2) or more employees

    who have regularly sold, handled, or otherwise worked on goods and/or materials that have

    been moved in or produced for commerce which as employees subject to the provisions of the

    FLSA, 29 U.S.C. § 207.



                                                    2
Case 1:21-cv-21034-BB Document 1 Entered on FLSD Docket 03/17/2021 Page 3 of 8




 11. Plaintiff’s work for Defendant was actually in or so closely related to the movement of

    commerce while he worked for Defendants that Plaintiff is covered under the FLSA through

    individual coverage, as Plaintiff regular and recurrently used the instrumentalities of interstate

    commerce. More specifically, Plaintiff regularly handled food products, utilized telephones,

    and cleaning supplies.

 12. Defendant HIBACHI GRILL upon knowledge and belief, has had gross revenue which

    exceeds $500,000 for each of the past three (3) years and utilizes goods in the flow of

    commerce across state lines.

 13. Defendant was an “employer” of Plaintiff as the term is defined under 29 U.S.C. § 203(d).

 14. All other conditions precedent to this action have been performed or have been waived.


                                    GENERAL ALLEGATIONS

 15. Plaintiff is a non-exempt employee of Defendant and is subject to the payroll practices and

    procedures set forth hereinafter, and who worked in excess of forty (40) hours during one of

    more workweeks within three (3) years of the filing of this complaint.

 16. Specifically, Plaintiff performed work for Defendant as a non-exempt waitress from on or

    about August 2019 until on or about September 2020.

 17. At all times pertinent to this action, Defendant failed to comply with 29 U.S.C. §§ 201 – 219

    in that Plaintiff performed services for Defendant for which no provision was made to properly

    pay for those hours worked over forty (40) in a given workweek.

 18. Throughout her employment, Plaintiff routinely worked an average of 7 hours a day, six days

    per week during the period of time covered by this Complaint.




                                                  3
Case 1:21-cv-21034-BB Document 1 Entered on FLSD Docket 03/17/2021 Page 4 of 8




 19. Despite the fact that Plaintiff worked over 40 hours in a workweek, she was not paid overtime

    by Defendant. Specifically, Defendant failed to compensate Plaintiff at a rate no less than one

    and one and half times her regular rate for all hours worked in excess of forty (40) hours.

 20. At all times pertinent to this action, Defendant failed to comply with 29 U.S.C. §§ 201 – 219

    in that Plaintiff performed services for Defendant for which no provision was made to properly

    pay for those hours worked over forty (40) in a given workweek.

 21. Defendant and its representatives knew that Plaintiff was working overtime, and that Federal

     law requires employees to be compensated at time and one-half per hour for overtime pay.

 22. Defendant maintained complete control over the hours Plaintiff worked and the pay she was

     to receive.

 23. On or around March 2020, Plaintiff complained to Defendant’s managers and or supervisors

     Diane Gayle and Ranya Agu Nazam about the Defendant’s failure to pay at the proper rate

     for each hour of overtime.

 24. On or around May 2020, after she followed up regarding her complaints Plaintiff was

     informed by Diane Gayle that the Defendant did not pay overtime.

 25. Shortly thereafter, on or around September 2020, the Plaintiff was terminated.

 26. Plaintiff suffered adverse employment consequences as a result of her exercise of rights

     protected under the FLSA in that she claimed her right to payment of overtime wages.

 27. Any other reason for Plaintiff’s termination is merely pretext for Defendant’s unlawful

     termination of Plaintiff.

 28. Plaintiff has retained the undersigned firm to prosecute this action on her behalf and has agreed

    to pay it a reasonable fee for its services.




                                                   4
Case 1:21-cv-21034-BB Document 1 Entered on FLSD Docket 03/17/2021 Page 5 of 8




 29. Plaintiff is entitled to her reasonable attorneys’ fees and costs if she is the prevailing party in

    this action.

                                           COUNT I
                               VIOLATION OF FLSA/OVERTIME
                                   against HIBACHI GRILL

 30. Plaintiff, re-alleges and reaffirms paragraphs 1 through 29 as if fully set forth herein.

 31. This action is brought by Plaintiff to recover from Defendant HIBACHI GRILL unpaid

    overtime compensation, as well as an additional amount as liquidated damages, costs, and

    reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. § 207,

    and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any

    of his employees… for a work week longer than 40 hours unless such employee receives

    compensation for his employment in excess of the hours above-specified at a rate not less than

    one and a half times the regular rate at which he is employed.”

 32. Since the commencement of Plaintiff’s employment HIBACHI GRILL has willfully violated

    the provisions of § 7 of the FLSA [29 U.S.C. § 207] by employing employees engaged in

    commerce for workweeks longer than forty (40) hours without compensating them for all hours

    worked in excess of forty (40) hours at a rate not less than one and one half times her regular

    rate.

 33. Specifically, throughout her employment Plaintiff regularly worked between 50 to 60 hours

    during each workweek in which she was employed.

 34. HIBACHI GRILL is and was, during all times hereafter mentioned, an enterprise engaged in

    commerce or in the production of goods for commerce as defined in §§ 3 (r) and 3(s) of the

    FLSA, 29 U.S.C. § 203(r) and 203(s). HIBACHI GRILL’s business activities involve those to

    which the Fair Labor Standards Act applies.



                                                   5
Case 1:21-cv-21034-BB Document 1 Entered on FLSD Docket 03/17/2021 Page 6 of 8




 35. The Plaintiff was a waitress and was at all relevant times, covered by the FLSA.

 36. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

    of the Act, 29 U.S.C. § 213(a), in that she was neither a bona fide executive, administrative, or

    professional employee. Plaintiff performed manual labor tasks and did not have decision-

    making authority.

 37. HIBACHI GRILL has knowingly and willfully failed to pay Plaintiff at time and one half of

    her regular rate of pay for all hours worked in excess of forty (40) per week between the

    relevant time period.

 38. By reason of the said intentional, willful and unlawful acts of HIBACHI GRILL, Plaintiff has

    suffered damages plus incurring costs and reasonable attorneys' fees.

 39. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

 40. HIBACHI GRILL never posted any notice, as required by the Fair Labor Standards Act and

    Federal Law, to inform employees of their federal rights to overtime and minimum wage

    payments.

 41. As a result of HIBACHI GRILL’s willful violations of the Act, Plaintiff is entitled to liquidated

    damages.

 42. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

    29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

    incurred in this action from HIBACHI GRILL.

 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant HIBACHI

 GRILL:

        A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;



                                                  6
Case 1:21-cv-21034-BB Document 1 Entered on FLSD Docket 03/17/2021 Page 7 of 8




        B. Award Plaintiff actual damages in the amount shown to be due for overtime

            compensation for hours worked in excess of forty (40) weekly, with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

        E. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.


                                            COUNT II
                                      FLSA RETALIATION
                                     against HIBACHI GRILL

 43. Plaintiff, re-alleges and reaffirms paragraphs 1 through 29 as if fully set forth herein.

 44. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

    manner discriminate against any employee because such employee has filed any complaint or

    instituted or caused to be instituted any proceeding under or related to this Act, or has testified

    or is about to testify in any such proceeding, or has served or is about to serve on an industry

    committee.”

 45. HIBACHI GRILL’s conduct as set forth above constitutes a violation of the FLSA’s anti-

    retaliation provisions.

 46. The motivating factor that caused Plaintiff’s termination as described above was Plaintiff’s

    complaints for payment of her earned wages.

 47. HIBACHI GRILL’s conduct was in direct violation of the FLSA, and, as a direct result,

    Plaintiff has been damaged.

 WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant HIBACHI

 GRILL:




                                                   7
Case 1:21-cv-21034-BB Document 1 Entered on FLSD Docket 03/17/2021 Page 8 of 8




     A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

         intentionally and with reckless disregard for Plaintiff’s rights;

     B. Enter judgment against the Defendant for all back wages from the date of discharge to the

         present date and an equal amount of back wages as liquidated damages, and;

     C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

         of age; and

     D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

         anguish, personal suffering, and loss of enjoyment of life;

     E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

     F. Grant Plaintiff such additional relief as the Court deems just and proper under the

         circumstances.



                                    DEMAND FOR JURY TRIAL

 Plaintiff, SCARLETH MEZA demands trial by jury on all issues and all counts of this Complaint

 so triable as a matter of right.


 Dated: March 17, 2021                          PEREGONZA THE ATTORNEYS, PLLC

                                                 1414 NW 107th Ave,
                                                 Suite 302
                                                 Doral, FL 33172
                                                 Tel. (786) 650-0202
                                                 Fax. (786) 650-0200

                                                 By: /s/Nathaly Saavedra
                                                 Nathaly Saavedra, Esq.
                                                 Fla. Bar No. 118315
                                                 Email: nathaly@peregonza.com




                                                   8
